Citation Nr: 1233551	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran maintains that he contracted hepatitis as a result of the use of jet gun injectors for inservice vaccinations.  He maintains that his current hepatitis resulted from bacteria passed through the use of these injectors.  In support of his claim, the Veteran has submitted numerous medical articles, VA Fast Letters, and prior Board decisions, which he indicates show a relationship between the inservice injections and the development of his hepatitis.  

According to VBA Fast Letter 04-13 (June 29, 2004), the large majority of hepatitis  C virus infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. Despite the lack of any scientific evidence to document transmission of hepatitis C virus with airgun injectors, it is biologically plausible. 

The Board further notes that VA treatment records associated with the claims folder also make reference to the use of intravenous drug use for approximately five years in the 1980s and some unprotected sex.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current hepatitis and its relationship, if any, to his period of service, to include any vaccinations received in service.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Thus, the Veteran should be scheduled for a VA examination. 

The Board also notes that the Veteran testified as to still receiving treatment for his hepatitis at the VA Medical Center (MC).  The Board notes that the last records associated with the claims folder, including a review of Virtual VA, date back to September 2007.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Roseburg VAMC from September 2007 to the present.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hepatitis.  The claims folder and all other pertinent records must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and note such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and any other pertinent records, and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not that (50 percent probability or greater) that any current hepatitis, if found, is related to the Veteran's period of active service.  The examiner must provide a complete rationale for the opinion, including a discussion of the inservice risk factor of airgun injection versus the postservice risk factors, to include intravenous drug use and unprotected sex. 

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


